DETAILED ACTION
Response filed on has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1, 26, 52, and 78 are amended.
Claim 50 is canceled.
Claims 1, 26, 31-32, 35-42, 46, 52, 78, 86-87, 91-99, and 103 are pending for examination.
Response to arguments
Re: 35 U.S.C. §103 rejection
Applicant’s arguments filed on has been considered but are not persuasive. Below are the main applicant arguments received on 2/11/2022 and examiner’s response to the arguments:
Applicant’s argument:  (Pg. 11 of applicant arguments) “Applicant respectfully points out that the cited portion of TS 36.311 merely discloses a measObject. TS 36.311, however, does not disclose, teach, or suggest "the first parameter N1 and the second parameter N2 are communicated to the wireless device in a measurement object (MeasObiect) information element" as recited in Applicant's Claim 1, emphasis added”.
Examiner’s response: Examiner respectfully disagrees. The office action uses combination of prior arts for the rejection of the claim. TS 36.311 teaches about measObject as configuration information for the device to perform measurements. When more than one measurement objects are to be configured, as disclosed by other prior art Intel, TS 36.311 would be modified and combined with Intel’s teaching to arrive at the claimed invention. 
Applicant’s argument: (Pg. 12 of applicant’s argument) “Applicant respectfully submits that at least because the proposed combination would change the principal of operation of Intel, it would not have been obvious in view of Intel that "the first parameter NJ and the second parameter N2 are communicated to the wireless device in a measurement object (MeasObiect) information element" as recited in Applicant's Claim 1, emphasis added. For example, the cited passage of Intel describes a method in which a network configures a UE to perform measurements on xRS in step 4, after the UE has performed measurements on xSS (step 1) and sent the measurement report on xSS to the gNB (step 3)”.
Examiner’s response: Examiner respectfully disagrees. The teaching of Intel shows the two possible types of measurements, as per the claim of the instant application. How it is implemented is based on design choice. Modification of TS 36.311 to incorporate the two types of measurement objects in the configuration is obvious when required to do so. If two types of measurement objects are included in the measurement configuration, sequential steps would not be necessary.
 35 U.S.C. §103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 26, 31-32, 36-38, 46, 52, 78, 86-87, 92-94, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1703162, “Beam Management – Beam Reporting”, source Nokia, Alcatel-Lucent Shanghai Bell, hereinafter “Nokia-Alcatel”, in view of R2-1701713, “Measurement using xSS and xRS”, source Intel Corporation, hereinafter “Intel”, and further in view of 3GPP TS 36.331 V14.0.0 (2016-09), hereinafter “36331”.
Claims 1 and 26:
Regarding claim 1, Nokia-Alcatel teaches ‘a method for use in a network node (§ 2.5, “the value ‘N’ should be defined as maximum number of reported beams and it should be configurable by network; the disclosures imply the m), the method comprising: 
‘determining a first parameter N1, wherein the first parameter N1 indicates a maximum number of beams to be used by a wireless device (Nokia-Alcatel: § 2.5, “the value ‘N’ should be defined as maximum number of reported beams and it should be configurable by network”) for performing a first type of signal measurements on a first carrier frequency in a cell’ (§1, “UE measurement based on RS for beam management (at least CSI-RS) composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams”; measurements being performed on a carrier frequency is implied); 
Nokia-Alcatel however does not expressly disclose, ‘determining  a second parameter N2, wherein the second parameter N2 indicates a maximum number of beams to be used by the wireless device for performing a second type of signal measurements on the first carrier frequency in the cell’.
Intel in the same field of endeavor teaches about two types, the first one is the measurement on xSS, as disclosed by, 
“- Step 1: the UE performs RRM measurement on xSS only
- Step 2: event trigger based on xSS only
- Step 3: the UE sends measurement report on xSS to gNB” (Intel: §2, page 2), and
The second type of measurement is for xRS, and disclosed by,
“- Step 4: the network configures the UE to perform measurement on xRS (this may include xRS corresponding to beams in one or multiple cells)
- Step 5: the UE sends measurement report on xRS to gNB” (Intel: §2, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Intel for two types of measurements, with that of Nokia-Alcatel, ”to get more accurate and detailed measurements”, as disclosed by Intel in §2, page 2.
Combination of Nokia-Alcatel and Intel teaches the claim element, ‘communicating the first parameter N1 and the second parameter N2 to the wireless device’ (Nokia-Alcatel: “Proposal 14: Network configures UE with maximum number of reported beams by signaling the value N”; it is implied that both the parameters N1 and N2 will be signaled to the UE when configured to do measurements based on either at step 1, with N1, or step 4, with N2, as per discussion above and disclosure by Intel) .
Nokia-Alcatel however fails to teach the claim, ‘wherein the first parameter N1 and the second parameter N2 are signaled from the network node to the wireless device in a measurement object (MeasObject) information element’.
36331 in the same field of endeavor teaches, ‘wherein the first parameter N1 and the second parameter N2 are signaled from the network node to the wireless device in a measurement object (MeasObject) information element’ (3GPP TS 36.331 V14.0.0 (2016-09): 
“- to ensure that, whenever the UE has a measConfig, it includes a measObject for each serving frequency” (§ 5.5.2.1);
“The IE MeasConfig specifies measurements to be performed by the UE, and covers intra-frequency, inter-frequency and inter-RAT mobility as well as configuration of measurement gaps” (page 415); table on the same page describes different measObjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and combine teaching of 36331 with that of Nokia-Alcatel and Intel so that measurement results may be transmitted to the network node based on measurement objects configured. A person or ordinary skill would be motivated to modify and combine the teaching 36331 to include more than one measurement types if necessary.


Claim 26 is for a network node implementing method of claim 1.  Combination of Nokia-Alcatel and Intel teaches the method of claim 1, as has been discussed above in claim 1. Though Nokia-Alcatel or Intel does not expressly teach the processing circuitry of the network node of the claim, presence of processing circuitry is implied for any implementation of methods.
Claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 31, combination of Nokia-Alcatel and Intel teaches the network node of claim 26 (discussed above).
Nokia-Alcatel teaches, ‘the network node of claim 26 wherein the first type of signal measurements comprise at least one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements’ (Nokia-Alcatel: Proposal 11, “BSI from P1 would be based on cell-specific periodical RS”; “Proposal 12: BSI reporting in P1 is based on periodical cell and beam specific CSI-RS”).

Regarding claim 32, combination of Nokia-Alcatel and Intel teaches the network node of Claim 31 (discussed above).
Nokia-Alcatel however fails to expressly teach but Intel teaches, ‘wherein the second type of signal measurements comprise another one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements’ (discussed in claim 1 about two types of measurements xSS in step 1 and xRS in step 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Intel with that of Nokia-Alcatel, ”to get more accurate and detailed measurements”, as disclosed by Intel in §2, page 2.

Regarding claim 36, combination of Nokia-Alcatel and Intel teaches the network node of claim 26 (discussed above). 
Nokia-Alcatel teaches, ‘wherein the wireless interface is operable to communicate at least the first parameter N1 in dedicated signaling to the wireless device’ (Nokia-Alcatel: “Proposal 13: BSI reporting in P2 is based on aperiodical UE specific beam CSI-RS”).

Regarding claim 37, combination of Nokia-Alcatel and Intel teaches the network node of claim 26 (discussed above). 
As described above in claim 1, the network node configures the user equipment with value of N1. In § 2.3, Nokia-Alcatel discloses, “The BSI report would include beam index and corresponding beam strength/quality measure which may be grouped in certain way. Beam index is a logical index which is unique in a cell”. BSI is the beam state information. The beam index being “unique in a cell”, as disclosed above, it is obvious that the reporting is based on cell specific measurement, which implies that the N1 values may be cell specific and that the adjustment of parameter N1 is cell specific. See also, “Proposal 12: BSI reporting in P1 is based on periodical cell and beam specific CSI-RS”.
From the disclosure above, though the prior art does not expressly teach, “one-or more cell-specific offsets”, to a person of ordinary skill in the art, before the effective filing date of the claimed invention, disclosure for BSI as being unique in a cell or cell-specific.
Nokia-Alcatel however does not disclose the “offset” in the claim element, “adjusts the value of the first parameter N1 according to the cell-specific offset when performing the first type of signal measurements”.
Though not expressly taught, a person or ordinary skill in the art could modify the teaching of Nokia-Alcatel of transmitting the N1 value to the user equipment to transmitting some first value and an offset for calculation of N1, instead of sending the value for N1, and arrive at the claimed invention, ‘wherein: the processing circuitry is further operable to determine one or more cell-specific offsets, each cell-specific offset associated with a specific cell such that the wireless device adjusts the value of the first parameter N1 according to the cell-specific offset when performing the first type of signal measurements of the specific cell’.
The claim element iterates just another way of configuring the user equipment for an absolute value of N1 by providing a first value and offset while the prior art teaches transmission of the actual value N1. Both the prior art and the claim perform substantially the same function to obtain the same result. Difference between ‘providing an initial value and offset’ and an absolute value, is insubstantial.
A person of ordinary skill may be motivated to use initial value and an offset instead of an absolute value for any possible design inventive, e.g. by setting initially some values for all the cells for initialization purpose and then keep proving the offsets, instead of absolute values, for measurements. 

Regarding claim 38, combination of Nokia-Alcatel and Intel teaches the network node of Claim 37 (discussed above).
Nokia-Alcatel teaches, ‘wherein at least one of the cell- specific offsets (discussed above in claim 37) is associated with a serving cell of the network node’ (implied based on the disclosure by Nokia-Alcatel: “An active UE is expected to continuously track and measure beams of the serving cell” (§ 2.1, page 1), and disclosures discussed above in claim 1).  

Regarding claim 46, combination of Nokia-Alcatel and Intel teaches the network node of claim 26 (discussed above).
The claim, ‘wherein the second type of signal measurements is different than the first type of signal measurements’ is discussed above in claim 1 which discloses two types of measurements and taught by Intel.

Claim 52 is regarding a method in a wireless device complementary to method of claim 1. 
Nokia-Alcatel teaches, ‘A method for use in a wireless device’ (“Nokia-Alcatel: § 1, “This contribution discusses beam reporting for beam management procedures.”), ‘the method comprising: receiving, from a network node, a first parameter N1 and a second parameter N2’ (implied by discussion above in claim 1 regarding disclosures by Nokia-Alcatel and Intel determining the parameters N1 and N2 by network node and sending them to the user equipment; while network node sends, user equipment receives, performing the complementary function).
Rest of the claim elements are discussed above in claim 1 and are disclosed by combination of Nokia-Alcatel and Intel. 
Claim is rejected based on rejection of claim 1.

Claim 78 is for a wireless device implementing method of claim 52. Though combination of Nokia-Alcatel and Intel does not expressly teach ‘A wireless device, comprising: an interface operable to receive’, presence of an interface operable to receive’ is implied for implementation of methods in claim 52.
Claim is rejected based on rejection of claim 52. The claim is a change in category with respect to claim 52.

Regarding claim 86, combination of Nokia-Alcatel and Intel teaches the wireless device of claim 78 (discussed above).
Nokia-Alcatel teaches, ‘wherein the first type of signal measurements comprise at least one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements’ (Nokia-Alcatel: Proposal 11, “BSI from P1 would be based on cell-specific periodical RS”; “Proposal 12: BSI reporting in P1 is based on periodical cell and beam specific CSI-RS”).

Regarding claim 87, combination of Nokia-Alcatel and Intel teaches ‘the wireless device of Claim 86’ (discussed above in claim 86).
Nokia-Alcatel however fails to expressly teach but Intel teaches, ‘wherein the second type of signal measurements comprise another one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements’ (discussed in claim 1 about two types of measurements xSS in step 1 and xRS in step 4).

Regarding claim 92, combination of Nokia-Alcatel and Intel teaches ‘the wireless device of Claim 78’ (discussed above). 
Nokia-Alcatel teaches, ‘wherein at least the first parameter N1 is received in dedicated signaling to the wireless device’ (Nokia-Alcatel: “Proposal 13: BSI reporting in P2 is based on aperiodical UE specific beam CSI-RS”).

Regarding claim 93, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 78 (discussed above). 
As described above in claim 1, the network node configures the user equipment with value of N1. In § 2.3, Nokia-Alcatel discloses, “The BSI report would include beam index and corresponding beam strength/quality measure which may be grouped in certain way. Beam index is a logical index which is unique in a cell”. BSI is the beam state information. The beam index being “unique in a cell”, as disclosed above, it is obvious that the reporting is based on cell specific measurement, which implies that the N1 values may be cell specific and that the adjustment of parameter N1 is cell specific. See also, “Proposal 12: BSI reporting in P1 is based on periodical cell and beam specific CSI-RS”.
From the disclosure above, though the prior art does not expressly teach, “one-or more cell-specific offsets”, to a person of ordinary skill in the art, before the effective filing date of the claimed invention, disclosure for BSI as being unique in a cell or cell-specific.
Nokia-Alcatel however does not disclose the “offset” in the claim element, “adjusts the value of the first parameter N1 according to the cell-specific offset when performing the first type of signal measurements”.
Though not expressly taught, a person or ordinary skill in the art could modify the teaching of Nokia-Alcatel of transmitting the N1 value to the user equipment to transmitting some first value and an offset for calculation of N1, instead of sending the value for N1, and arrive at the claimed invention, ‘configure the wireless device with one or more cell-specific offsets, each cell-specific offset associated with a specific cell such that the wireless device adjusts the value of the first parameter N1 according to the cell-specific offset when performing the first type of signal measurements of the specific cell.’.
The claim element iterates just another way of configuring the user equipment for an absolute value of N1 by providing a first value and offset while the prior art teaches transmission of the actual value N1. Both the prior art and the claim perform substantially the same function to obtain the same result. Difference between ‘providing an initial value and offset’ and an absolute value, is insubstantial.
A person of ordinary skill may be motivated to use initial value and an offset instead of an absolute value for any possible design inventive, e.g. by setting initially some values for all the cells for initialization purpose and then keep proving the offsets, instead of absolute values, for measurements. 

Regarding claim 94, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 93 (discussed above).
Nokia-Alcatel teaches, ‘wherein at least one of the cell- specific offsets (discussed above in claim 37) is associated with a serving cell’ (implied based on the disclosure by Nokia-Alcatel: “An active UE is expected to continuously track and measure beams of the serving cell” (§ 2.1, page 1), and disclosures discussed above in claim 1).  
Regarding claim 103, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 78 (discussed above). 
Nokia-Alcatel however fails teach the claim, ‘wherein the first parameter N1 and the second parameter N2 are received from the network node by the wireless device in a measurement object (MeasObject) information element’.
36331 in the same field of endeavor teaches, ‘wherein the first parameter N1 and the second parameter N2 are received from the network node by the wireless device in a measurement object (MeasObject) information element’ (3GPP TS 36.331 V14.0.0 (2016-09): 
“- to ensure that, whenever the UE has a measConfig, it includes a measObject for each serving frequency” (§ 5.5.2.1);
“The IE MeasConfig specifies measurements to be performed by the UE, and covers intra-frequency, inter-frequency and inter-RAT mobility as well as configuration of measurement gaps” (page 415); table on the same page describes different measObjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and combine teaching of 36331 with that of Nokia-Alcatel and Intel so that measurement results may be transmitted to the network node based on measurement objects configured. A person or ordinary skill would be motivated to modify and combine the teaching 36331 to include more than one measurement types if necessary.

Claims 35 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nokia-Alcatel and Intel as applied to claim 1 above, and further in view of R1-1701714, “Discussion on downlink beam measurement and UE reporting procedure”, source Huawei, HiSilicon, hereinafter “Huawei”.
Regarding claim 35, Nokia-Alcatel teaches, the network node of claim 26 (discussed above).
Nokia-Alcatel however fails to expressly teach, ‘wherein the wireless interface is operable to communicate at least the first parameter N1 in system information broadcast by the cell’.
Huawei in the same field of endeavor teaches, (implied by disclosure by Huawei, “The gNB obtains the coarse beam information at a certain degree based on UE’s selection of the RACH resource during initial access. Specifically, the RACH resource is associated with the downlink beamformed broadcast channel/signal” (§ 2.1, page 2); system information is transmitted in broadcast channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nokia-Alcatel disclosing, “Network should have flexibility to configure the values of ‘N’ and ‘M’ in semi-static manner thus the values should be configurable by RRC” (2.5, page 4), with that of Huawei regarding use of Broadcast channel, as disclosed above to configure user devices across a cell (A note to add that RRC broadcasts system information through Broadcast control channels and cell-specific signaling is applicable for all devices in the cell). 

Regarding claim 91, Nokia-Alcatel teaches, the wireless device of Claim 78 (discussed above).
Nokia-Alcatel however fails to expressly teach, ‘wherein at least the first parameter N1 is received in system information broadcast by the cell’.
Huawei in the same field of endeavor teaches, (implied by disclosure by Huawei, “The gNB obtains the coarse beam information at a certain degree based on UE’s selection of the RACH resource during initial access. Specifically, the RACH resource is associated with the downlink beamformed broadcast channel/signal” (§ 2.1, page 2); system information is transmitted in broadcast channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nokia-Alcatel disclosing, “Network should have flexibility to configure the values of ‘N’ and ‘M’ in semi-static manner thus the values should be configurable by RRC” (2.5, page 4), with that of Huawei regarding use of Broadcast channel, as disclosed above to configure user devices across a cell (A note to add that RRC broadcasts system information through Broadcast control channels and cell-specific signaling is applicable for all devices in the cell).

Claims 39, 41, 95-96, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nokia-Alcatel and Intel as applied to claim 26 above, and further in view of R1-17002955, “CSI-RS for beam management”, source Samsung, hereinafter “Samsung”.
Regarding claim 39, combination of Nokia-Alcatel and Intel teaches the network node of claim 37 (discussed above).
Cell-specific offsets has been discussed in claim 37. Though Nokia-Alcatel teaches, “An active UE is expected to continuously track and measure beams of the serving cell, and potentially beams of the neighbor cells” (§ 2.1), it does not expressly teach, ‘one of the cell-specific offsets is associated with a neighbor cell of another network node’. 
Samsung in the same field of endeavor teaches neighbor cell beam measurement, “This cell-wide CSI-RS can also be used for beam switching due to intra-cell UE mobility. In addition, the CSI-RS can also be used for inter-cell beam measurement for L3 mobility. When the network consider a certain neighbour cell for handover for a UE, the network can configure UE to report the neighbour cell’s beam measurement results so that the network can ensure beam alignment with the target cell, when the UE is handed over” (§ 4, page 5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nokia-Alcatel as disclosed in claim 1 with that of Samsung and the combination teaching the claim, ‘one of the cell-specific offsets is associated with a neighbor cell of another network node’.
The motivation to combine the teaching is based on required measurements for not only the serving cell but for neighbor cells too, for the purpose of intra-cell or inter-cell handover as discussed above.

Regarding claim 41, combination of Nokia-Alcatel, Intel and Samsung teaches the network node of claim 37 (discussed above). 
Though not expressly taught by Nokia-Alcatel, Intel or Samsung, a person of ordinary skill in the art would be able to come up with the claimed invention, ‘the wireless interface further operable to: receive a cell-specific offset of a new cell from the wireless device’ by reading the broadcast message from surrounding cells and getting the information related to the maximum number of beam measurements supported for that cell, as discussed in claim 35 above regarding system information sent in broadcast messages, and providing the information to the network node.

Regarding claim 95, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 93 (discussed above).
Cell-specific offsets has been discussed in claim 37. Though Nokia-Alcatel teaches, “An active UE is expected to continuously track and measure beams of the serving cell, and potentially beams of the neighbor cells” (§ 2.1), it does not expressly teach, ‘wherein at least one of the cell-specific offsets is associated with a neighbor cell’. 
Samsung in the same field of endeavor teaches neighbor cell beam measurement, “This cell-wide CSI-RS can also be used for beam switching due to intra-cell UE mobility. In addition, the CSI-RS can also be used for inter-cell beam measurement for L3 mobility. When the network consider a certain neighbour cell for handover for a UE, the network can configure UE to report the neighbour cell’s beam measurement results so that the network can ensure beam alignment with the target cell, when the UE is handed over” (§ 4, page 5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nokia-Alcatel as disclosed in claim 1 with that of Samsung and the combination teaching the claim, ‘wherein at least one of the cell-specific offsets is associated with a neighbor cell’.
The motivation to combine the teaching is based on required measurements for not only the serving cell but for neighbor cells too, for the purpose of intra-cell or inter-cell handover as discussed above.

Regarding claim 96, combination of Nokia-Alcatel, Intel and Samsung teaches the wireless device of Claim 95 (discussed above).
Combination of Nokia-Alcatel, Intel and Samsung teaches, ‘wherein the cell-specific offset associated with the neighbor cell is received from the serving cell’ (implied based on the disclosure in claim 39, the network can configure UE to report the neighbour cell’s beam measurement results and therefore maximum number of beam measurements to be performed for the neighbor cell may also be received from the serving cell).

Regarding claim 98, combination of Nokia-Alcatel, Intel and Samsung teaches the wireless device of Claim 93 (discussed above).
The claim element, ‘the processing circuitry further operable to:  detect the cell-specific offset of a new cell; and report the cell-specific offset of the new cell to the serving cell’ is implied by the teaching of Samsung as discussed above for claim 39. Samsung teaches neighbor cell beam measurement and therefore the serving cell must have the beam information of the neighbor cell. From the perspective of the UE, it is immaterial whether the measurement direction from the wireless node is for a neighbor cell or a new cell.

Claims 40 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nokia-Alcatel and Intel as applied to claim 37 above, and further in view of Reudink et al. (US 2004/0235527 A1), hereinafter “Reudink”.
Regarding claim 40, combination of Nokia-Alcatel and Intel teaches the network node of claim 37.
Nokia-Alcatel or Intel however fails to teach, ‘wherein the one or more cell-specific offsets are configured per carrier frequency’.
Reudink in the same field of endeavor teaches ‘wherein the one or more cell-specific offsets are configured per carrier frequency’ (Reudink: [0072], lines 10-12, “The number of antenna beams information provides information regarding the number of antenna beams associated with this carrier”; cell-specific offset as disclosed above in claim 37 provides the maximum number of antenna beams to be measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Reudink with that of Nokia-Alcatel and Intel to support multiple carriers for the purpose of capacity enhancement, as disclosed by Reudink, “Moreover, where bandwidth is available, multiple carriers may be simultaneously utilized in the multiple antenna beams to provide additional capacity” ([0024], lines 8-10). 

Regarding claim 97, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 93 (discussed above).
Nokia-Alcatel or Intel however fails to teach, ‘wherein the one or more cell-specific offsets are configured per carrier frequency’.
Reudink in the same field of endeavor teaches ‘wherein the one or more cell-specific offsets are configured per carrier frequency’ (Reudink: [0072], lines 10-12, “The number of antenna beams information provides information regarding the number of antenna beams associated with this carrier”; cell-specific offset as disclosed above in claim 37 provides the maximum number of antenna beams to be measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Reudink with that of Nokia-Alcatel and Intel to support multiple carriers for the purpose of capacity enhancement, as disclosed by Reudink, “Moreover, where bandwidth is available, multiple carriers may be simultaneously utilized in the multiple antenna beams to provide additional capacity” ([0024], lines 8-10).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Nokia-Alcatel and Intel as applied to claim 26 above, and further in view of 3GPP TR 38.802 V2.0.0 (2017-03), hereinafter “38802” and Huawei.
Regarding claim 42, combination of Nokia-Alcatel and Intel teaches the network node of claim 26 (discussed above).
Combination of Nokia-Alcatel and Intel however do not teach, ‘wherein: the processing circuitry is further operable to determine a UE-specific offset based on the beamforming capabilities of the wireless device’.
38802 in the same field of endeavor teaches, ‘wherein: the processing circuitry is further operable to determine a UE-specific offset based on the beamforming capabilities of the wireless device’ (38802: page 20, last paragraph, “A UE can be configured with N≥1 CSI reporting settings, M≥1 Resource settings, and 1 CSI measurement setting, where the CSI measurement setting includes L ≥1 links and value of L may depend on the UE capability”).
It would have been obvious to one of ordinary skill in the art to combine teaching of 38802 with that of Nokia-Alcatel and Intel so that network could use that capability information to send directives to the UE for beam measurements, including maximum number of beam measurements.
Combination of Nokia-Alcatel, Intel, and 38802 fails to expressly teach, but Huawei in the same field of endeavor teaches, ‘the wireless interface is further operable to send the wireless device the UE-specific offset such that the wireless device adjusts the value of the first parameter N1 according to the UE-specific offset’ (See Huawei Fig.1; P2 data transmission provides UE specific beam information; § 1,  “UE measurement based on RS for beam management (at least CSI-RS) composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams”; The offset defines the maximum number of beams to be measured by the UE, as discussed in claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Huawei with that of combination of Nokia-Alcatel, Intel, and 38802 so as to support UE-specific transmission of CSI-RS as disclosed by Huawei, “Proposal 3: UE specific aperiodic/semi-persistent transmission of CSI-RS for P2 should be supported”.
	
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Nokia-Alcatel and Intel as applied to claim 78 above, and further in view of Huawei.
Regarding claim 99, combination of Nokia-Alcatel and Intel teaches the wireless device of Claim 78 (discussed above).
Combination of Nokia-Alcatel, Intel fails to expressly teach, but Huawei in the same field of endeavor teaches, ‘configure the wireless device with a UE-specific offset associated with the particular wireless device such that the wireless device adjusts the value of the first parameter N1 according to the UE-specific offset’ (See Huawei Fig.1; P2 data transmission provides UE specific beam information; § 1,  “UE measurement based on RS for beam management (at least CSI-RS) composed of K (= total number of configured beams) beams and reporting measurement results of N selected beams”; The offset defines the maximum number of beams to be measured by the UE, as discussed in claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Huawei with that of combination of Nokia-Alcatel, Intel, and 38802 so as to support UE-specific transmission of CSI-RS as disclosed by Huawei, “Proposal 3: UE specific aperiodic/semi-persistent transmission of CSI-RS for P2 should be supported”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462